DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 1000067).
Regarding claim 1, Bennett discloses a drill comprising a drill tip wherein the drill tip comprises at least one main cutting edge 3 having a cutting corner (the corner where the edge 3 ends and is capable of cutting a corner in a workpiece if not drilling entirely therethrough) from which the main cutting edge extends to a center. The drill tip comprises at least one additional cutting edge 4 having an additional cutting corner, from which the additional cutting edge extends in the direction of the center. The additional cutting edge is formed only at an outer portion of the drill tip and is thus shorter than the main cutting edge. The additional cutting edge projects beyond the cutting corner.
Regarding claim 2, Bennet discloses the additional cutting corner projecting beyond the cutting corner (rearward) in an axial direction.
Regarding claim 3, Bennet discloses the additional cutting corner projecting beyond the cutting corner in a radial direction (see Fig. 2).
Regarding claim 5, Bennet discloses the additional cutting corner being pointed.
Regarding claim 6, Bennet discloses the cutting corner and additional cutting corner being configured to have the same shape (pointed).
Regarding claim 9, Bennet discloses the drill comprising a flute, which precedes the additional cutting corner, for receiving chips on the additional cutting corner.
Regarding claim 11, Bennet discloses the additional cutting edge ending toward the center at a secondary free surface (the rake surface generally indicated at ‘1’ in Fig. 1).
Regarding claim 12, Bennet discloses the drill comprising exactly two main cutting edges 3, each of which has a cutting corner that is respectively followed by exactly one cutting corner.
Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davancens et al. (USPG 20080193234, hereinafter ‘Davancens’).
Regarding claim 1, Davancens discloses a drill comprising a drill tip wherein the drill tip comprises at least one main cutting edge 16 having a cutting corner from which the main cutting edge extends to a center. The drill tip comprises at least one additional cutting edge 22 having an additional cutting corner, from which the additional cutting edge extends in the direction of the center. The additional cutting edge is formed only on an outer portion of the drill tip and is thus shorter than the main cutting edge (32 v. 30). The additional cutting corner projects beyond the cutting corner.
Regarding claim 2, Davancens discloses the additional cutting corner projecting beyond (rearward) the cutting corner in an axial direction.
Regarding claim 3, Davancens discloses the additional cutting corner projecting beyond the cutting corner in the radial direction (see Fig. 1C).
Regarding claim 4, Davancens discloses the additional cutting corner being rounded (Figs. 2A/2B).
Regarding claim 5, Davancens discloses the additional cutting corner being pointed (Fig. 4).
Regarding claim 6, Davancens discloses the cutting corner and additional cutting corner having the same shape (Fig. 4).
Regarding claim 9, Davancens discloses the drill comprising a flute which precedes the additional cutting corner for receiving chips on the additional cutting corner.
Regarding claim 10, Davancens discloses the main cutting edge being adjoined by a free surface which slopes downward in the direction of the additional cutting corner and transitions into a secondary free surface which slopes upward in the direction of the additional cutting corner (see annotated Fig. 3 below).

    PNG
    media_image1.png
    272
    594
    media_image1.png
    Greyscale


Regarding claim 11, Davancens discloses the additional cutting edge ending toward the center at a secondary free surface.
Regarding claim 12, Davancens discloses the drill comprising exactly two main cutting edges, each of which has a cutting corner that is respectively followed by exactly one additional cutting corner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davancens et al. (USPG 20080193234) in view of Tsukihara et al. (USPG 20200391305, hereinafter ‘Tsukihara’).
Regarding claim 7, Davancens contemplates other embodiments of cutting tool, but stipulates that the flutes are arranged in symmetrical pairs (Paragraph [0047]). Davancens does not explicitly disclose the cutting corner and additional cutting corner enclosing an angle W that is less than 90 degrees.
Tsukihara discloses a similar cutting tool, wherein in order to provide lower cutting resistance, and in turn, burr suppression, the cutting corner and additional cutting corner demonstrate an enclosed angle W of less than 90 degrees (Φ1, and Paragraphs [0017 & 0038]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the drill of Davancens by providing an angle of less than 90 degrees between the cutting corner and additional cutting corner to lower the cutting resistance and improve surface finish, as taught by Tsukihara.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 1000067) in view of Lampe et al. (WO 2012154644, hereinafter ‘Lampe’).
Regarding claim 8, Bennett does not disclose the angles between the each of the plurality of main cutting edges and their associated cutting corner and a following additional cutting corner all being different.
Lampe discloses a similar drill bit, wherein in order to avoid the phenomenon of chatter and to distribute cutting load, each main cutting edge 4, 5 is followed by an additional cutting edge 20, 21 respectively. The angle enclosed by each cutting edge and its respective following additional cutting edge (e.g. 4 & 20 and 5 & 21) is different (see Fig. 3).
Therefore, in order to prevent chattering due to repetitive, evenly timed cutting passes on the workpiece, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the spacing of the cutting corners and additional cutting corners of the drill of Bennett, by spacing them at differently sized angles as taught by Lampe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722